Citation Nr: 0401281	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-01 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for chest pains.  

3.  Entitlement to service connection for loss of vision in 
the left eye.

4.  Entitlement to service connection for anxiety.

5.  Entitlement to an increased rating for service-connected 
residuals of a puncture wound to the right thigh, currently 
rated 10 percent disabling 

6.  Entitlement to an initial compensable rating for eczema. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a June 1989 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection for "swamp 
rot" was denied.  The Board, in a November 1994 decision, 
denied service connection for a chronic skin disorder of the 
hands and feet.  The U.S. Court of Veterans Appeals (now the 
U.S. Court of Appeals for Veterans Claims) in February 1999 
affirmed the Board's decision as to the issue of service 
connection for a skin condition of the feet, but vacated the 
portion of the Board's decision that had denied, on the 
merits, service connection for a skin condition of the hands.  
The Court then remanded this claim pursuant to Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998) and Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd 83 F. 3d 1380 (Fed. Cir. 1996).  The 
Board in a December 1999 decision reopened this claim, found 
it well grounded, and remanded it to the RO for further 
development and consideration.  

A March 2000 RO rating decision granted service connection 
for eczema and assigned a noncompensable (i.e., 0 percent) 
rating.  The veteran since has continued with his appeal 
concerning this skin condition, requesting a higher initial 
rating for it.  Although the RO adjudicated this claim as one 
for an increased rating, in light of the distinction noted by 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals 
(Court)) in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized this issue as involving 
the propriety of the initial evaluation assigned.  The March 
2000 RO rating decision also denied service connection for 
memory loss, chest pains, loss of vision in the left eye and 
anxiety, and denied an increased rating for the residuals of 
a puncture wound of the right thigh.

The veteran's representative, in a March 2003 informal 
hearing presentation, asserted that the veteran also is 
entitled to service connection for arteriosclerotic heart 
disease and for the residuals of a head injury.  But since 
these additional claims have not yet been addressed by the 
RO, much less denied, they are referred there for appropriate 
development and consideration.  38 C.F.R. § 20.200 (2003).

The veteran's representative, also in March 2003, requested 
that the Board advance the veteran's case on the Board's 
docket.  The Board subsequently granted the motion because 
good or sufficient cause was shown to do this.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2003).

In an August 2003 letter the Board informed the veteran that 
the portions of VA's Rating Schedule pertaining to skin 
disorders was recently revised, effective August 30, 2002.  
So the Board gave him and his representative 60 days to 
present additional evidence and/or argument in response to 
this change.  He did not provide any additional argument, 
however.

As the issues of service connection for chest pains and 
memory loss, and increased ratings for the residuals of a 
puncture wound to the right thigh and eczema, are not 
inextricably intertwined with the other issues developed for 
appellate review by the Board, a decision will be rendered 
concerning these claims.  Unfortunately, the remaining claims 
for loss of vision in the left eye and anxiety must be 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal for service 
connection for chest pains and memory loss, and for increased 
ratings for residuals of a puncture wound to his right thigh 
and eczema, has been obtained. 

2.  The veteran has no disability manifested by chest pain 
that is due to service.

3.  The veteran has no disability manifested by memory loss 
that is due to service.

4.  The veteran's puncture wound to his right thigh is 
manifested by two circular scars measuring 1.1 centimeters by 
1.0 centimeter and 1.0 centimeter by 1.0 centimeter.  The 
scars are minimally depressed with minimal subcutaneous 
tissue loss, without resulting limitation of function of the 
right thigh.  They also are not tender, adherent to 
underlying tissue, ulcerated, inflamed, or edematous.  

5.  The veteran's eczema is manifested by occasional itching 
and onychomadesis.  There is no exfoliation, exudation, 
ulceration, crusting, involvement of more than 5 percent of 
his body, or more than 5 percent of exposed areas.  


CONCLUSIONS OF LAW

1.  Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Chest pain was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).



3.  The schedular criteria are not met for a rating higher 
than 10 percent for the puncture wound residuals of the right 
thigh.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2003).

4.  The schedular criteria are met, however, for an initial 
10 percent rating for the eczema.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issues on appeal.  See 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision, at this time, on the issues of service connection 
for memory loss and chest pains, and for increased ratings 
for the puncture wound residuals of the right thigh and 
eczema since all notification and development needed to 
render a fair decision on these issues has been accomplished.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was informed of what evidence he was expected to 
provide VA and of the evidence that already had been 
obtained.  In February 2001 and September 2002 letters, 
he was informed of the applicable criteria necessary to 
substantiate his claims.  And in response, he submitted 
additional medical evidence and the RO obtained additional 
medical records.  He was also afforded several skin 
examinations.  38 U.S.C.A. § 5103A(d).

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claims, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claims, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), citing Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (The Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of the 
claims.

II.  Factual Background

VA has been unable to obtain the veteran's service medical 
records, which are presumed lost in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Morning reports were obtained, however, and they 
show the veteran was listed on sick call 15 days in 1942.  In 
March 1945, he was treated for a shell fragment wound (SFW) 
of the neck.  

A VA examination was conducted in September 1978.  As 
pertinent here, a history of chest pain on exertion as noted.  
Skin examination was clear.  An eye examination was normal.  
A right femur x-ray was normal.  An electrocardiogram (EKG) 
was noted to have been abnormal.  

An November 1978 rating decision granted service connection 
for a gunshot wound of the right thigh and left neck and 
assigned separate 0 percent ratings.  

In July 1981, the veteran underwent extraction of an 
intracapsular cataract of the left eye.  The VA hospital 
summary revealed that the veteran noted a progressive 
decrease in visual acuity of his left eye over the past two 
years.  Examination of the veteran's right eye was 20/20, the 
veteran's left eye was 4/200.  

A VA examination was conducted in May 1986.  The veteran 
stated that falling on two nails caused him puncture wounds 
of the right thigh in 1945.  The veteran also noted that he 
received treatment, returned to his duty, and the thigh 
healed well in about two weeks.  Two or three years ago, the 
veteran started having pain in the area which becomes worse 
during inclement weather.  The veteran stated that he had 
"double pneumonia" in service in 1943 and was hospitalized 
for 6 weeks.  Since then he has had some chest discomfort 
which has become worse over the past several years.  The 
examiner noted that the veteran's hands showed dryness and 
scaling of the skin, dorsally, greater than on the palm 
(residuals of swamp-rot by history).  

Eye examination noted that the veteran wore bifocals and 
showed aphakia of the left eye.  Otherwise eye examination 
was normal.  The right leg showed two small round light-
shaded areas, each .5 centimeters in diameter, at the right 
mid-thigh area.  The areas were nontender.  Psychiatric 
examination showed some increased tension.  The pertinent 
diagnoses were right thigh no pathology found, trauma by 
history; residuals of swamp-rot by history; residuals of 
pneumonia hyper-aerated lungs and mildly flattened lungs by 
x-ray; aphakia of the left eye, secondary to cataract 
extraction; angina by history; and an abnormal EKG showing 
inferior infarct of undetermined age.  

In March 1987, the veteran complained of chest pains.  In May 
1987, the veteran was diagnosed with angina.  In January 
1988, the veteran was diagnosed with dry scaling skin of the 
left hand.  The diagnosis was arthritis/eczema.  

A VA examination was conducted in April 1989.  Examination 
noted two puncture wound scars on the right thigh.  They were 
tender to pressure, well healed, with no keloid.  The 
diagnosis was residuals of a puncture wound on the right 
thigh with tendonitis.  

In April 1990, the veteran complained of dry flaky skin since 
service.  He was given medicated hand cream.  In March 1991, 
the veteran complained of a dry scaly rash of the hands.  
Dermatitis was diagnosed.  

A November 1999 VA progress note reveals that the veteran 
complained of chest congestion and grey sputum.  The examiner 
found two types of chest pain.  The first was a sharp 
anterior mid chest pain which occurred with exertion and was 
relieved by nitroglycerin.  The second was an intermittent 
aching over the left anterior chest with related production 
of grey sputum.  

A VA progress note dated in December 1991 noted that the 
veteran had dry, scaly hands.  He was given medicated cream.  

A VA skin diseases examination was conducted in January 2000.  
The veteran stated that he has had a skin condition of the 
hands since service.  The veteran disputed the diagnosis of 
eczema, he believed that the condition was a fungal 
infection.  The veteran stated that it has been years since 
his skin has been affected, but he has recently noted that 
his thumbnails had been affected, then resolved.  More 
recently his had an abnormal right fourth nail.  In the past, 
his hands have been dry, and he occasionally gets a rash 
limited to the top of some fingers.  A medicated cream 
alleviates this rash.  The examiner noted the veteran's 
complaints of hand pain and itching but noted that the 
veteran appeared to be attributing his arthritic pain with 
his skin condition.  The examiner reviewed the veteran's 
medical records and noted that the veteran's hands were 
affected with a skin condition earlier in the 1990's.  

Examination noted a transverse separation of the right fourth 
nail plate.  There was no exfoliation, exudation, ulceration, 
crusting, erythema, scale or other evidence of any skin 
abnormality.  The diagnosis was history of hand eczema, and 
onychomadesis of the right fourth fingernail.  The examiner 
noted that there was no evidence of eczema, the veteran had 
occasional itching, and it was unclear whether a rash has 
recently occurred.  The examiner also noted that 
onychomadesis is usually benign, the nail was asymptomatic 
and the nail plate seemed to be growing out normally.  

A VA scars examination was conducted in January 2000.  The 
veteran reported that he was hit in the helmet by shrapnel in 
Germany during combat in World War II.  He was knocked 
unconscious and fell onto a board with two nails which 
punctured the mid anterior aspect of his right thigh.  He 
stated that a corpsman removed the board and he returned to 
front line duty.  The veteran complained of right knee and 
hip pain but stated that there was no pain over the thigh 
scars.  Examination found two circular scars measuring 1.1 
centimeter by 1.0 centimeters and 1.0 centimeters by 1.0 
centimeters.  The scars were not tender, adherent, ulcerated, 
inflamed, or edematous.  There was no skin breakdown or 
keloid formation.  The scars were minimally depressed with 
minimal subcutaneous tissue loss.  

A VA muscles examination was conducted in January 2000.  The 
veteran again related the inservice incident that caused the 
two puncture wounds in his right thigh.  It was noted that he 
suffered no debilitating secondary infections or neurological 
process secondary to this trauma.  Two one-centimeter 
hypopigmented scars were noted on the veteran's right 
anterior thigh.  They were noted to have been nontender, 
without adhesions, tendon or muscle damage.  There was no 
bone, joint, or nerve damage.  The examiner noted that the 
veteran suffered from no debilitating factors involving the 
veteran's musculature or range of motion secondary to his 
muscle injury.  The diagnosis was nail penetration injury to 
the right thigh occurring in 1945 without residual effect.  
The examiner stated that the traumatic incident caused no 
long-term residual disease.  

A VA progress note dated in July 2000 is of record.  The 
veteran complained of reoccurring hand pain and stiffness.  
The veteran was noted to have osteoarthritis of the hands, 
hips and knees-the hands being the worse problem.  
Examination noted mild swelling of the distal interphalangeal 
and proximal interphalangeal joints with tenderness to touch.  

III.  Service Connection Claims

Memory Loss and Chest Pains

The veteran contends that he sustained a shrapnel wound that 
caused his memory loss and chest pains, and that he should 
not be penalized simply because his service medical records 
are unavailable-through no fault of his own, to substantiate 
this allegation.  He also notes that he is a Purple Heart 
Medal recipient, which proves that he was injured in combat.  

Service connection may be granted for disability resulting 
from personal injury sustained or disease contracted in the 
line of duty or for aggravation of a 
pre-existing injury or disease during service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.306 (2002).  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also bear in mind, though, that a claim of service connection 
for a disability must be accompanied by medical evidence 
establishing that the veteran currently has the condition(s) 
alleged.  Absent proof of a present disability there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C.A. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes).  

38 U.S.C.A. § 1154(b) (West 2002) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also 38 C.F.R. § 3.304(d) (2003).

Where, as here, the service medical records are presumed 
destroyed, through no fault of the veteran, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The veteran has not indicated that he complained of 
or was treated for memory loss or chest pains in service.  
This, in turn, means the absence of his service medical 
records concerning his being wounded in combat is much less 
significant than would ordinarily be the case.

Mere symptoms, such as memory loss or chest pains, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .") Also found at Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  In this regard, the Board notes that the 
veteran's representative has raised the issues of entitlement 
to service connection for the residuals of a head injury and 
arteriosclerotic heart disease.  And the veteran will be 
provided an opportunity to obtain service connection for 
these disabilities when these additional claims are addressed 
by the RO.  But the only support for a current disability in 
his present appeal is found in his own statements.  And he is 
not qualified to render a medical diagnosis or a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Mercado-Martinez v. West, 1 Vet. App. 415, 419 
(1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

In the complete absence of any medical evidence of record 
whatsoever confirming the veteran currently has underlying 
disabilities manifested by chest pains and memory loss, the 
preponderance of the evidence is against these claims, 
and the benefit-of-the-doubt rule does not apply. 38 C.F.R. § 
3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

IV.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20 (2003).  

Regarding the claim for a higher rating for the residuals of 
the puncture wound to the right thigh, only the current level 
of functional impairment is of primary importance since the 
veteran is requesting an increased rating for an already 
established service-connected disability.  See Francisco v. 
Brown, 7 Vet. App. 55 58 (1994).  But as previously 
mentioned, when, as here, he also has timely appealed the 
rating initially assigned for his eczema-just after 
establishing his entitlement to service connection for it-VA 
must consider this claim in this context.  And this, in turn, 
includes determining whether he is entitled to a "staged" 
rating for this skin condition to compensate him for various 
times since filing his claim when this disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson, 12 Vet. App. at 125-26.

A.  Residuals of a Puncture Wound to the Right Thigh

The veteran contends the residuals of the puncture wound to 
his right thigh are more severe than 10 percent disabling, 
thereby warranting a higher rating.

The final rules updating the portion of the Rating Schedule 
that pertains to skin disorders was recently changed, 
effective August 30, 2002, and as such the revised 
regulations apply in this case.  See 67 Fed. Reg. 49,590-99 
(2002).  When a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  See Dudnick, 10 Vet. App. at 80.

The veteran's puncture wound to the right thigh is rated 
under Code 7804.  The criteria for evaluation of scars under 
this code have been changed from "tender and painful" to 
"painful" as the sole criterion.  However, the veteran is 
already in receipt of the highest allowable rating under this 
Diagnostic Code.

Another analogous diagnostic code could be used to provide 
the veteran with a higher rating.  Diagnostic Code 7805 
states that other scars are rated on limitation of function 
of the affected part.  The revision to 38 C.F.R. § 4.118 does 
not change Diagnostic Code 7805.  With respect to this code, 
the revised regulation merely makes clear what has heretofore 
been VA's practice, that it should be used to rate scars 
based on limitation of function where such is appropriate.  
However, as the veteran's scar does not limit the functioning 
of his thigh, in fact current examiners have found no 
residual disability, this code is not for application.  The 
examiner who conducted the April 1989 VA evaluation diagnosed 
a puncture wound on the right thigh with tendonitis, but 
subsequent examiners found no tendon damage and that examiner 
did not provide any objective clinical findings to support 
the diagnosis.  

The veteran's two 1-centimeter by 1-centimeter scars are not 
analogous to the "new" Diagnostic Codes (7801 and 7802) 
that pertain to large, deep scars or large scars that cause 
limitation of motion.  

Since the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply. 38 C.F.R. § 3.102; Cartwright v. Derwinski, 
2 Vet. App. 24, 26 (1991); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

B.  Eczema

As already mentioned, new VA regulations concerning skin 
disorders were promulgated during the course of this appeal, 
and they became effective as of August 30, 2002.  The 
diagnostic criteria in effect prior to that date as well as 
the amended criteria effective that date must be considered 
and the most favorable version applied.  See Dudnick, 10 
Vet. App at 80.  The new criteria, however, cannot be 
retroactively applied earlier than the effective date of the 
Act or administrative issue.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  See also VAOPGCPREC 3-2000 (April 10, 2000).  
So only the former criteria may be considered prior to the 
effective date of the revisions, August 30, 2002.

Under the old diagnostic criteria, Code 7806 provided that a 
0 percent rating was warranted for slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area.  A 10 percent rating was warranted when there was 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  And a 30 percent rating required 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  Whereas a 50 percent rating required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or an exceptionally repugnant 
condition.

Under the new diagnostic criteria, dermatitis or eczema of 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and no more than topical therapy 
required during the past 12- month period will be rated at 0 
percent.

Dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12- month period will be rated 
10 percent.

Dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12- month period 
will be rated 30 percent.

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
requiring constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period will be rated 60 percent.  

38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

Under the old Diagnostic Code, itching of an exposed area was 
required for an increased, 10 percent, rating.  The Board 
will afford the veteran the benefit of the doubt and assign a 
higher 10 percent evaluation under the former code as medical 
records from the late 1980's and early 1990's show that he 
had dry scaly hands, and he still complains of occasional 
itching of his hands.  38 C.F.R. § 4.3; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991). 

The veteran is not entitled to a rating higher than 10 
percent, however.  And since this represents the most severe 
his eczema has been since filing is claim, he is not entitled 
to a "staged" rating for this condition either.  See 
Fenderson, 12 Vet. App. at 125-26



The January 2002 VA examination reports show no exfoliation, 
exudation, ulceration, crusting or, in fact, any residual 
disability besides occasional itching and onychomadesis of 
the right fourth nail plate.  The Board is mindful of the 
veteran's complaints of hand pain and medical reports of 
finger swelling, but the examiner who conducted the January 
2002 evaluation attributed this pain to the veteran's 
osteoarthritis, which is not service connected.  
Consequently, it cannot serve as a basis for increasing the 
rating for his eczema beyond the 10 percent level.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Accordingly, neither the revised nor former criteria of 
Diagnostic Code 7806, nor Diagnostic Code 7800, provide a 
basis for a disability evaluation higher than 10 percent.


ORDER

The claims for service connection for memory loss and chest 
pains are denied.

The claim for a rating higher than 10 percent for the 
residuals of the puncture wound to the right thigh also is 
denied.

A higher initial rating of 10 percent, however, is granted 
for the eczema subject to the laws and regulations governing 
the payment of VA compensation.


REMAND

Service Connection for Loss of Vision in the Left eye and 
Anxiety

The veteran contends he sustained a shrapnel wound that 
caused the loss of vision in his left eye and anxiety.  He 
says his left eye was improperly irrigated after 
the incident, which later caused his cataracts and chronic 
left eye problems.  He also does not believe he should be 
penalized because his service medical records are unavailable 
to substantiate his allegations.  And he points out that he 
is a Purple Heart Medal recipient, which itself proves that 
he was injured in combat.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
"A medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: . . . [i]ndicates that the claimed disability or 
symptoms may be associated with . . . another service-
connected disability."  Id.  

The Board is ever mindful of the heightened duty to assist 
the veteran because of the absence of his service medical 
records and observes, as well, that he claims these 
conditions were incurred in combat.  See O'Hare, 38 U.S.C.A. 
§ 1154, supra.  He clearly had combat, as evidenced by his 
Purple Heart medal.  Therefore, since he has never been 
afforded a VA examination to obtain a medical opinion 
regarding the etiology of his loss of vision and anxiety, he 
should be afforded such an examination.  38 U.S.C.A. 
§ 5103A(d).

Thus, these claims are REMANDED to the RO for the following 
development and consideration:

1.  The RO should review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  This includes 
ensuring compliance with the recently passed 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).

2.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for 
loss of vision and anxiety since service, the 
records of which are not already on file.  With his 
authorization, obtain records from each health care 
provider he identifies.



3.  Upon completion of the above 
development, schedule the veteran for 
appropriate VA examinations to determine 
the etiology and extent of his loss of 
vision in his left eye and anxiety.  
Medical opinions are especially needed 
concerning whether it is at least as 
likely as not these conditions are 
related to his service in the military-
and, in particular, events in combat.  
And to facilitate making these 
determinations, please review the 
relevant evidence in his claims file.

4.  Then readjudicate the claims for loss 
of vision in the left eye and anxiety in 
light of the additional evidence 
obtained.  If these claims continue to be 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
these claims to the Board for further 
appellate consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



